                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
In re:                                                    §    Chapter 11 Case
                                                          §
Old LC, Inc., et al. 1                                    §    Case No. 19-11791 (BLS)
                                                          §
                  Debtors.                                §    Jointly Administered

                                                          §
Official Committee of Unsecured Creditors                 §
of Old LC, Inc., et al., for and on behalf of             §
the estates of Old LC, Inc., et al.;                      §
                                                          §
                                    Plaintiff,            §
                                                          §
v.                                                        § Adv. No. 20-51002 (BLS)
                                                          §
Upfront V, LP, Breakwater Credit                          §
Opportunities Fund, L.P.; Upfront GP V,                   §
LLC; Mark Suster; Dana Kibler; Gregory                    §
Bettinelli; Saif Mansour; Aamir Amdani;                   §
Eric Beckman; Darrick Geant; and Joseph                   §
Kaczorowski                                               §
                                                          §
                                    Defendants.           §


             PLAINTIFF’S AMENDED NOTICE TO TAKE ORAL DEPOSITION
                          OF DEFENDANT ERIC BECKMAN

         TO:      Eric Beckman
                  c/o Jody C. Barillare
                  MORGAN, LEWIS & BOCKIUS LLP
                  1201 N. Market Street, Suite 2201
                  Wilmington, Delaware 19801

        PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy Procedure 9016
and Federal Rule of Civil Procedure 45(a)(4), Plaintiff Official Committee of Unsecured Creditors
of Old LC, Inc., et al., for and on behalf of the estates of Old LC, Inc., et al. (the “Plaintiff”) hereby
notifies all parties to this action and their counsel of record of Plaintiff’s intention to take the oral
deposition of Eric Beckman. This deposition will take place by Zoom video conference on

1
         The Debtors are the following four entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC
Parent, Inc. The Debtors’ noticing address in these Chapter 11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn:
Mark I. Duedall, 1201 W. Peachtree Street, 14th Floor, Atlanta, Georgia 30309.


PLAINTIFF’S AMENDED NOTICE TO TAKE ORAL DEPOSITION OF ERIC BECKMAN                                           PAGE 1
Thursday, September 9, at 9:30 a.m. pacific, and continue thereafter from hour to hour and day
to day until completed. This deposition will be conducted pursuant to, and in accordance with, the
Federal Rules of Civil Procedure before a certified court reporter. This deposition will be recorded
stenographically and will be videotaped.


Dated: August 9, 2021
Wilmington, Delaware                                 Respectfully submitted,

                                                     MORRIS JAMES LLP

                                                     /s/ Jeffrey R. Waxman
                                                     Jeffrey R. Waxman (DE Bar No. 4159)
                                                     Eric J. Monzo (DE Bar No. 5214)
                                                     Brya M. Keilson (DE Bar No. 4643)
                                                     500 Delaware Avenue, Suite 1500
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 888-6800
                                                     Facsimile: (302) 571-1750
                                                     E-mail: jwaxman@morrisjames.com
                                                     E-mail: emonzo@morrisjames.com
                                                     E-mail: bkeilson@morrisjames.com

                                                                 -   and -

                                                     Joel B. Bailey, Esquire
                                                     Joshua L. Hedrick, Esquire
                                                     HEDRICK KRING, PLLC
                                                     1700 Pacific Avenue, Suite 4650
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 880-9625
                                                     Facsimile: (214) 481-1844
                                                     E-mail: Josh@HedrickKring.com
                                                     E-mail: Joel@HedrickKring.com

                                                                 -   and -

                                                     Samuel M. Stricklin, Esquire
                                                     STRICKLIN LAW FIRM, P.C.
                                                     Palisade Central II
                                                     2435 North Central Expressway
                                                     Suite 1200
                                                     Richardson, Texas 75080
                                                     Telephone 972-2388687
                                                     E-mail: Sam.stricklin@stricklaw.pro

                                                     Counsel for Plaintiff


PLAINTIFF’S AMENDED NOTICE TO TAKE ORAL DEPOSITION OF ERIC BECKMAN                          PAGE 2
                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a true and correct copy of the foregoing was served
pursuant to the Federal Rules of Bankruptcy Procedure on this 9th day of August 2021.


                                            /s/ Joel B. Bailey
                                            Joel B. Bailey




PLAINTIFF’S AMENDED NOTICE TO TAKE ORAL DEPOSITION OF ERIC BECKMAN                       PAGE 3
